                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARNEST SCOTT, JR.                            :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
PHILADELPHIA DEPARTMENT OF                    :
PRISONS, WARDEN GERALD MAY,                   :
C/O CARMONA, C/O COFIELD, C/O                 :
LAWRENCE, and MAJOR BELLA                     :      NO. 18-71

                                          ORDER

       NOW, this 3rd day of April, 2019, upon consideration of the Defendants’ Motion to

Dismiss for Failure to State a Claim (Document No. 66) and the plaintiff’s response, it is

ORDERED that the motion is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the plaintiff is granted leave to file an amended

complaint with respect to his failure to train claim only no later than April 19, 2019.




                                                     /s/TIMOTHY J. SAVAGE
